Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200137274 A1, hereinafter “Lee”), in view of Shabtay et al. (US 20210377450 A1, hereinafter “Shabtay”).

Regarding claim 1, Lee teaches an imaging lens assembly module (Fig. 2: camera module 1000), comprising: 
an imaging lens assembly comprising a plurality of Fig. 1, [0034]: lens module 1200 includes at least three lens barrels 1210, 1220 and 1230 along a first direction (Z-axis)); 
a light path folding element (Figs. 2-4, [0063]: a reflective member 1110 configured to reflect light) for a light entering thereinto along a second optical axis and folding the light along the first optical axis entering into the imaging lens assembly (Figs. 2-4, [0063]-[0065]: a path of light incident through the thickness direction (Y-axis direction) of the camera module 1000 is changed by the reflection module 1100 so that the moving direction of the incident light is identical to the optical axis (Z-axis) direction.); 
a first lens barrel containing one or more of the [0080]: the first lens barrel 1210); 
a second lens barrel containing another one or more of the as illustrated by [0080]: the second lens barrel 1220 or the third lens barrel 1230);
a base, the first lens barrel and the second lens barrel mounted thereon (as illustrated by Figs. 2-7&10, [0119]&[0125]: The first to third lens modules 1210, 1220 and 1230  configured to be supported on the bottom surface of a housing 1010); 
and a plurality of rolling bearings interposed between the first lens barrel and the base and the second lens barrel and the base, respectively, which is for allowing the first lens barrel and the second lens barrel being relative to the base and displaceable along the first optical axis (as illustrated by Figs. 2-7&10, [0134], [0145]&[0155]: plurality of ball bearings 1215/1225/1235 are disposed between the lens barrels 1210/1220/1230 and the bottom surface of the housing 1010, and serve as bearings guiding movements); 
wherein the base comprises a guiding groove structure  facing towards the first lens barrel and the second lens barrel, and the guiding groove structure extends continuously along a direction parallel to the first optical axis (as illustrated by Figs. 2-7&10, [0137]-[0139], [0147]-[0149]&[0155]: a plurality of guide grooves 1013/1014/1015, elongated in the optical axis (Z-axis) direction, accommodating the ball bearings 1215/1225/1235 therein are formed on the bottom surface of the housing 1010 facing the lens barrels); 
wherein the rolling bearings interposed between the first lens barrel and the base and the rolling bearings interposed between the second lens barrel and the base are interposed in the guiding groove structure (as illustrated by Figs. 2-7&10, [0137]-[0139], [0147]-[0149]&[0155]: the plurality of guide grooves 1013/1014/1015, elongated in the optical axis (Z-axis) direction, accommodating the ball bearings 1215/1225/1235 therein are formed on the bottom surface of the housing 1010 facing the lens barrels).
Lee does not teach the one or more of the lens elements made of plastic.
However, Shabtay discloses one or more of the lens elements made of plastic (as illustrated by Fig. 1, [0078] ]&[0082]: a Tele lens (made of plastic or glass) with a first optical axis 116, includes three groups of lens elements G1, G2 and G3, housed respectively in a first group (G1) lens housing (or “holder”) 120, a second group (G2) lens housing 122 and a third group (G3) lens housing 124 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the one or more of the lens elements made of plastic as taught by Shabtay into Lee lens assembly formation; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The suggestion/ motivation for doing so would be to allow lens sub-assembly to be molded as one part (Shabtay: [0124]); and further because plastic lenses are less reflective than glass lenses, making them clearer and less prone to glare.

Regarding claim 2, the Lee and Shabtay combination teaches the imaging lens assembly module of claim 1, in addition Lee discloses further comprising: a first magnet pair fixed on the first lens barrel (as illustrated by Fig. 11, depicting a 3 pairs of magnets associated with coil 1241b) and comprising two magnets disposed opposite to each other about the first optical axis (as illustrated by Figs. 4,7&11, [0104]-[0106]&[0124]-[0129]: a second driving part 1240, to generates a driving force to move the first to third lens barrels 1210, 1220 and 1230 in the optical axis (Z-axis) direction, includes a plurality of magnets 1241a, 1243a and 1245a provided on both sidewalls so as to face each other), wherein one of the two magnets of the first magnet pair is a first sensing magnet and is disposed relative to a first Hall sensing element, and the first Hall sensing element is for detecting a displacement of the first lens barrel along the first optical axis (as illustrated by Figs. 4,7&11, [0104]-[0106]&[0131]-[0133]: position sensors 1241c, 1243c and 1245c are required for the closed loop control. The position sensors 1241c, 1243c and 1245c are Hall sensors.).

Regarding claim 3, the Lee and Shabtay combination teaches the imaging lens assembly module of claim 2, in addition Lee discloses further comprising: a second magnet pair fixed on the second lens barrel (as illustrated by Fig. 11, depicting a 3 pairs of magnets associated with coil 1241b) and comprising two magnets disposed opposite to each other about the first optical axis (as illustrated by Figs. 4,7&11, [0104]-[0106]&[0124]-[0129]: a second driving part 1240, to generates a driving force to move the first to third lens barrels 1210, 1220 and 1230 in the optical axis (Z-axis) direction, includes a plurality of magnets 1241a, 1243a and 1245a provided on both sidewalls so as to face each other), wherein one of the two magnets of the second magnet pair is a second sensing magnet and is disposed relative to a second Hall sensing element, which is for detecting a displacement of the second lens barrel along the first optical axis (as illustrated by Figs. 4,7&11, [0104]-[0106]&[0131]-[0133]: position sensors 1241c, 1243c and 1245c are required for the closed loop control. The position sensors 1241c, 1243c and 1245c are Hall sensors.).

Regarding claim 4, the Lee and Shabtay combination teaches the imaging lens assembly module of claim 3, in addition Lee discloses further comprising: a flexible printed circuit board, each of the first Hall sensing element and the second Hall sensing element as illustrated by Figs. 4,7&11, [0168]-[0173]: sensor 1241c mounted on a first side board 1071, and sensors 1243c mounted on the second side board 1072.); except the sensing element welded thereon.
However, Shabtay discloses a flexible printed circuit board, each of the first Hall sensing element and the second Hall sensing element welded thereon (as illustrated by Figs. 5&8, [0116]&[0128]: a driver circuit are soldered to PCB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the sensing element welded thereon as taught by Shabtay into Lee lens driving mechanism. The suggestion/ motivation for doing so would be to rigidly couple the driver circuit to the PCB.

Regarding claim 5, the Lee and Shabtay combination teaches the imaging lens assembly module of claim 3, in addition Lee discloses further comprising: a third Hall sensing element (as illustrated by Fig. 11, depicting a 3 pairs of magnets associated with coil 1241b) for detecting the displacement of the first lens barrel along the first optical axis (as illustrated by Figs. 4,7&11, [0104]-[0106]&[0131]-[0133]: The position sensor 1241c is Hall sensor).

Regarding claim 6, the Lee and Shabtay combination teaches the imaging lens assembly module of claim 5, in addition Lee discloses wherein the first Hall sensing element and the third Hall sensing element are arranged along the direction parallel to the first optical axis (as illustrated by Fig. 4,7&11, [0104]-[0106]&[0131]-[0133]: position sensors 1241c to 1243c along the optical axis (Z-axis) direction).
Regarding claim 7, the Lee and Shabtay combination teaches the imaging lens assembly module of claim 3, in addition Lee discloses further comprising: a fourth Hall sensing element (as illustrated by Fig. 11, depicting pairs of magnets 1245c associated with coil 1245b) for detecting the displacement of the second lens barrel along the first optical axis (as illustrated by Figs. 4,7&11, [0104]-[0106]&[0131]-[0133]: position sensor 1245c required for the closed loop control. The position sensor 1245c is Hall sensor.).

Regarding claim 8, the Lee and Shabtay combination teaches the imaging lens assembly module of claim 7, in addition Lee discloses wherein the second Hall sensing element and the fourth Hall sensing element are arranged along the direction parallel to the first optical axis (as illustrated by Figs. 4,7&11, [0104]-[0106]&[0131]-[0133]: position sensors 1241c to 1245c along the optical axis (Z-axis) direction).

Regarding claim 9, the Lee and Shabtay combination teaches the imaging lens assembly module of claim 4, in addition Lee discloses further comprising: a frame element for supporting the flexible printed circuit board and disposed on the base (as illustrated by Figs. 4,7&11, [0130]&[0168]: the main board 1070 includes first and second side boards 1071 and 1072 disposed approximately in parallel to each other).

Regarding claim 10, the Lee and Shabtay combination teaches the imaging lens assembly module of claim 1, in addition Lee discloses an electronic device (Fig. 1), comprising: the imaging lens assembly module of claim 1; and an image sensor for transforming the light passing through the imaging lens assembly to an image signal (as illustrated by Figs. 4,7&11, [0073]: the light incident on the lens module 1200 passes through the plurality of lens groups (at least three lens barrels 1210, 1220 and 1230) and is converted into an electrical signal by the image sensor 1310 and stored.).
Regarding claim 11,  claim 11 has been analyzed and rejected with regard to claim 1 and in accordance with Lee's further teaching on: coil member comprising a plurality of coils electrically separated to each other and arranged along a direction parallel to the first optical axis (as illustrated by Figs. 4,7&11, [0080]&[0167]: plurality of coils 1241b, 1243b and 1245b of the second driving part 1240 for driving the lens module 1200 may be mounted on an inner surface of the main board 1070. along the optical axis (Z-axis) direction); a first magnet fixed on the first lens barrel; and a second magnet fixed on the second lens barrel; wherein the first magnet and the second magnet are arranged along the direction parallel to the first optical axis (as illustrated by Figs. 4,7&11, [0104]-[0106]&[0124]-[0129]: a second driving part 1240, to generates a driving force to move the first to third lens barrels 1210, 1220 and 1230 in the optical axis (Z-axis) direction, includes a plurality of magnets 1241a, 1243a and 1245a provided on both sidewalls so as to face each other); wherein the coil member corresponds to the first magnet and the second magnet simultaneously (as illustrated by Fig. 11, depicting a 3 pairs of magnets associated with coil 1241b).

Regarding claim 12, the Lee and Shabtay combination teaches the image lens assembly driving module of claim 11, in addition Lee discloses wherein the coil member further comprises a flexible printed circuit board, and each of the coils is on the flexible printed circuit board (as illustrated by Figs. 4,7&11, [0168]-[0173]: plurality of coils 1241b, 1243b and 1245b mounted on a first side board 1071, and on the second side board 1072.); except the coils welded on the flexible printed circuit board.
However, Shabtay discloses the coils welded on the flexible printed circuit board (as illustrated by Figs. 5&8, [0116]&[0128]: a driver circuit are soldered to PCB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the coils welded on the flexible printed circuit board as taught by Shabtay into Lee lens driving mechanism. The suggestion/ motivation for doing so would be to rigidly couple the driver circuit to the PCB.

Regarding claim 13,  claim 13 has been analyzed with regard to claims 2-4 and is rejected for the same reasons of obviousness as used above.

Regarding claim 14, the Lee and Shabtay combination teaches the image lens assembly driving module of claim 13, in addition Lee discloses wherein the coil member and the first sensing element are disposed opposite to each other relative to the first optical axis (as illustrated by Fig. 4,7, 10&11).

Regarding claim 15, the Lee and Shabtay combination teaches the image lens assembly driving module of claim 13, in addition Lee discloses wherein the coil member and the second sensing element are disposed opposite to each other relative to the first optical axis (as illustrated by Fig. 4,7, 10&11).

Regarding claim 16, the Lee and Shabtay combination teaches the image lens assembly driving module of claim 13, in addition Lee discloses wherein the first sensing element and the second sensing element are arranged along the direction parallel to the first optical axis (as illustrated by Fig. 4,7&11, [0104]-[0106]&[0131]-[0133]: position sensors 1241c to 1243c along the optical axis (Z-axis) direction).

Regarding claim 17,  claim 17 has been analyzed with regard to claims 5 and 7 and is rejected for the same reasons of obviousness as used above.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the Lee and Shabtay combination as applied above, in view of Kwon et al. (US 20200348479 A1, hereinafter “Kwon”) and further in view of a court case law..

Regarding claim 18, the Lee and Shabtay combination teaches the image lens assembly driving module of claim 17, except wherein a specific axial distance kept between the first sensing element and the third sensing element along the first optical axis is d1, and the following condition is satisfied: 0.2 mm<d1<8 mm.
However, Kwon discloses a specific axial distance kept between the first sensing element and the third sensing element along the first optical axis (Figs. 17&19, [0251] position sensor 1241c or 1243c includes four Hall sensors Hall1 to Hall4 disposed to face the magnet 1241a or 1243a of the first or second lens barrel 1210 or 1220. the four Hall sensors Hall1 to Hall4 may be spaced apart from each other by the same distance, they may be disposed symmetrically about a neutral region (indicated by the white strip between the N and S poles) of the magnet 1241a or 1243a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a specific axial distance kept between the first sensing element and the third sensing element along the first optical axis as taught by Kwon into the Lee and Shabtay combination. The suggestion/ motivation for doing so would be to allow a position of the first or second lens barrel in the an optical axis direction to be sensed by the Hall sensor as accurately as possible (Kwon: [0250]).
the Lee, Shabtay and Kwon combination does not teach the following condition is satisfied: 0.2 mm<d1<8 mm. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive to the following condition is satisfied: 0.2 mm<d1<8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 19, the Lee and Shabtay combination teaches the image lens assembly driving module of claim 17, except wherein a specific axial distance kept between the second sensing element and the fourth sensing element along the first optical axis is d2, and the following condition is satisfied: 0.2 mm<d2<8 mm.
However, Kwon discloses wherein a specific axial distance kept between the second sensing element and the fourth sensing element along the first optical axis (Figs. 17&19, [0251] position sensor 1241c or 1243c includes four Hall sensors Hall1 to Hall4 disposed to face the magnet 1241a or 1243a of the first or second lens barrel 1210 or 1220. the four Hall sensors Hall1 to Hall4 may be spaced apart from each other by the same distance, they may be disposed symmetrically about a neutral region (indicated by the white strip between the N and S poles) of the magnet 1241a or 1243a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a specific axial distance kept between the second sensing element and the fourth sensing element along the first optical axis as taught by Kwon into the Lee and Shabtay combination. The suggestion/ motivation for doing so would be to allow a position of the first or second lens barrel in the an optical axis direction to be sensed by the Hall sensor as accurately as possible (Kwon: [0250]).
the Lee, Shabtay and Kwon combination does not teach the following condition is satisfied: 0.2 mm<d2<8 mm. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive to the following condition is satisfied: 0.2 mm<d2<8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697